Simmons, C. J.
This court cannot undertake to determine whether or not there wais an abuse of discretion in refusing to grant an injunction and appoint a receiver, when there has been a total disregard of the law as to the method of bringing evidence to this court, the document purporting to be a brief of the same consisting of numerous deeds, affidavits, itemized accounts and other papers, none of which are in any manner abbreviated, and many of which are manifestly useless for the purpose of reviewing the judgment sought to be reversed.

Writ of error dismissed.